Citation Nr: 0520539	
Decision Date: 07/29/05    Archive Date: 08/08/05

DOCKET NO.  04-16 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
to include jungle rot or fungus, bilateral feet.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1943 
to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with a skin disability to include 
jungle rot or fungus, bilateral feet.

2.  The veteran's bilateral hearing loss is not related to 
active service.

3.  The veteran's tinnitus is not related to active service.


CONCLUSIONS OF LAW

1.  The veteran does not have a skin disability to include 
jungle rot or fungus, bilateral feet, that was incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In February 2003, the RO sent a letter to the veteran 
advising him what evidence was required to substantiate his 
claims.  The letter also asked the veteran to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would attempt to obtain evidence such as medical records, 
employment records, or records from other Federal agencies.  
While the February 2003 notice letter did not specifically 
advise the veteran to provide any evidence in his possession 
that pertains to his claim, he was informed to tell VA if he 
knew of any additional evidence that he would like VA to 
consider for the conditions addressed by his claim.  The 
veteran was also informed that he could obtain the private 
medical records and submit them to VA himself.  The Board 
finds that the veteran was sufficiently put on notice as to 
the need for any available evidence to be received by VA and 
associated with the claims file, whether the evidence was in 
his possession, obtained by him, or obtained by VA.  In 
addition the Board notes that the February 2003 notice 
letter, which preceded the April 2003 rating decision, 
satisfies the timing element of the Pelegrini decision for 
the veteran's claim on appeal.  Therefore, notwithstanding 
Pelegrini, to decide the appeal would not be prejudicial to 
the veteran.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with his 
claims for bilateral hearing loss and tinnitus.  With respect 
to the issue of service connection for jungle rot/fungus, the 
Board notes that the veteran has not been afforded a VA 
examination in connection with this claim.  The duty to 
assist includes providing a medical examination or obtaining 
a medical opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an 
examination is necessary if there is competent medical 
evidence of a current disability and evidence that the 
disability may be associated with the claimant's active duty, 
but the record does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  As 
discussed in more detail below, the evidence is absent a 
current skin disability to include jungle rot/fungus.  The 
Board, therefore, finds that the record contains sufficient 
evidence for a decision to be made on the claim.  
  
As the veteran has not referenced any unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the denial of his claim, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
In the circumstances of this case, additional efforts to 
assist him in accordance with the VCAA would serve no useful 
purpose.  

II.	Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where the evidence 
shows that a veteran had a chronic condition in service or 
during an applicable presumption period and still has the 
condition.  38 C.F.R. §§ 3.303(b); 3.307, 3.309.  Certain 
chronic disabilities, such as organic diseases of the nervous 
system, including sensorineural hearing loss, are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  If there 
is no evidence of a chronic condition during service or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court") has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that higher 
threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court 
further opined that 38 C.F.R. § 3.385 then operated to 
establish when a hearing loss could be service connected.  
Hensley at 159.  For the purposes of applying the laws 
administered by the VA, impaired hearing is considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 or greater; or when word recognition scores using the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  Hearing acuity measured by whispered voice testing 
measured at 15/15 is considered normal.  Smith v. Derwinski, 
2 Vet. App. 137 (1992).

a.	Skin disability to include jungle rot/fungus, 
bilateral feet

The service medical records do not reflect any skin problem 
of the feet.  The private medical records are absent any 
complaints of or treatment for a skin disability, to include 
jungle rot/fungus.  Thus, the medical evidence fails to show 
that the veteran currently suffers from a skin disability to 
include jungle rot/fungus.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  In the absence of competent medical evidence that a 
skin disability exists and that the disability was caused by 
or aggravated by the veteran's military service, the criteria 
for establishing service connection for a skin disability to 
include jungle rot/fungus, bilateral feet, have not been 
established. 

b.	Bilateral hearing loss and tinnitus

The competent medical evidence of record shows that the 
veteran is currently diagnosed with bilateral sensorineural 
hearing loss.  Thus, medical evidence of a current chronic 
disability is shown by the evidence of record.  

The service medical records are absent complaints, findings 
or diagnoses of either hearing loss or tinnitus during 
service.  On the clinical examination for separation from 
service, the veteran's hearing was evaluated as normal.  
Thus, there is no medical evidence that shows that the 
veteran suffered from hearing loss or tinnitus during 
service.  

The medical evidence of record also fails to show the onset 
of sensorineural hearing loss within the one-year presumptive 
period following the veteran's discharge from service.  38 
C.F.R. §§ 3.303, 3.307, 3.309.  Rather, the earliest 
documented evidence of hearing loss is noted in 2004.

With respect to competent medical evidence of record that 
links the veteran's hearing loss and tinnitus to his active 
service, the veteran submitted a May 2004 letter from an ENT 
physician, Dr. CDH, who stated that the veteran had been a 
patient in his office for several years and that the veteran 
had hearing loss which was probably related to his service in 
the Navy as he was exposed to a lot of loud noise with 
gunfire, etc, which since has caused his hearing loss and a 
lot of tinnitus.  

In contrast, the December 2004 VA examiner noted that the 
veteran reported that the hearing loss and tinnitus were 
first noticed approximately twelve years before, that 
pressure equalization tubes had been inserted three to four 
years before, there was no history of head trauma, and that 
the veteran served as a deck hand in the Navy and wore head 
phones.  

After physical examination of the veteran and review of the 
claims file, the examiner noted a normal whisper test at the 
time of separation with no mention of tinnitus in the service 
medical records.  The examiner opined that since the hearing 
loss and tinnitus were first noticed more than forty years 
after military service, it was less likely that the hearing 
loss and tinnitus were a result of military service.

It is the obligation of the Board to weigh any contrasting or 
conflicting medical diagnoses or opinions.  Evans v. West, 12 
Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  This responsibility is more difficult when 
medical opinions diverge.  The Board cannot make its own 
independent medical determination and there must be plausible 
reasons for favoring one medical opinion over another.  

Here, there are legitimate reasons for accepting the VA 
examiner's unfavorable medical opinion over the favorable 
private physician's medical opinion.  The private physician 
indicated that the veteran's hearing loss and tinnitus were 
probably related to his service; however, the summary 
conclusion was made without identifying the medical basis to 
support it.  This unfortunately fails to take into account 
the relevant service medical records on file or the large 
lapse of time between the alleged noise exposure in the 1940s 
and the onset of the veteran's hearing loss and tinnitus the 
1990s.  

In comparison, all of these factors were considered by the 
December 2004 VA examiner whose opinion was that it was less 
than likely that the hearing loss and tinnitus were a result 
of the veteran's military service.  The VA examiner's opinion 
was rendered only after an objective physical examination 
combined with a review of the claims file and the veteran's 
pertinent medical history.  

Thus, the Board finds that the VA examiner's reasoned medical 
opinion is accordingly more probative than the unsupported 
May 2004 statement by Dr. CDH, such that the evidence 
preponderates against a finding that the veteran's bilateral 
hearing loss and tinnitus are related to his military 
service.

Although the veteran contends that his bilateral hearing loss 
and tinnitus are related to his service, as a layman he is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against the above 
claims, the benefit of the doubt doctrine is not applicable.  
38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).




ORDER

Entitlement to service connection for a skin disability to 
include jungle rot/fungus, bilateral feet, is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


